Exhibit 10.7

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of April 30, 2020, by SeaWorld Parks &
Entertainment, Inc., a Delaware corporation (the “Grantor”), in favor of
Wilmington Trust, National Association, in its capacity as collateral agent
pursuant to the Indenture (in such capacity, the “Collateral Agent”).

WITNESSETH:

WHEREAS, the Grantor is party to a Security Agreement dated as of April 30, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Grantor is required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Grantor hereby agrees with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Patent Collateral.  The Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Article 9 Collateral (excluding any
Excluded Assets) of the Grantor:

(a)Patents of the Grantor, including, without limitation, those listed on
Schedule I attached hereto (hereinafter, the “Patent Collateral”).

SECTION 3.The Security Agreement.  The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement.  In
the event that any provision of this Patent Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4.Termination.  Upon the termination of the Security Agreement in
accordance with Section 6.12 thereof, the Collateral Agent shall, at the expense
of the Grantor, execute, acknowledge, and deliver to the Grantor an instrument
in writing in recordable form releasing the lien on and security interest in the
Patent Collateral under this Patent Security Agreement and any other documents
required to evidence the termination of the Collateral Agent’s interest in the
Patent Collateral.

SECTION 5.Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[Signature pages follow.]

 




 

--------------------------------------------------------------------------------

Exhibit 10.7

SEAWORLD PARKS & ENTERTAINMENT, INC.

By:/s/ Harold J. Herman

Name: Harold J. Herman

Title: Assistant Secretary




 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:/s/ Jane Schweiger

Name: Jane Schweiger

Title: Vice President

 

 

[Signature Page to Patent Security Agreement]